t c memo united_states tax_court marian l moline petitioner v commissioner of internal revenue respondent docket no 171-07l filed date marian l moline pro_se steven m webster for respondent memorandum opinion jacobs judge this case arises from a petition for judicial review pursuant to sec_6330 of respondent’s determination to proceed with collection of petitioner’s unpaid federal income taxes for by levy the sole issue involved is whether respondent’s determination constitutes an abuse_of_discretion all section references are to the internal_revenue_code in effect for background at the time she filed her petition petitioner resided in kansas petitioner failed to file federal_income_tax returns for and as a consequence respondent prepared substitutes for returns pursuant to authority granted under sec_6020 on date separate notices of deficiency for the and tax years were mailed to petitioner petitioner sent copies of the notices of deficiency for and to the court each containing a handwritten notation stating i hereby refute and invalidate this unsigned presentment without dishonor i do not owe this money all rights reserved without prejudice ucc the court received the documents on date and the matter was assigned docket no on date the court ordered petitioner to file a proper amended petition and pay the filing fee on or before date on date the court dismissed the case for lack of jurisdiction when no response was received on date respondent sent petitioner written notice that respondent intended to levy on petitioner’s assets to collect her unpaid tax_liability for petitioner did not respond to that notice on date respondent sent petitioner written notice that respondent intended to levy on petitioner’s assets to collect her unpaid tax_liability for in response petitioner timely filed form request for a collection_due_process_hearing sec_6330 hearing on this form petitioner wrote -this process is not legal according to the highest law of the land -you have no legal authority to levy seizure attached to petitioner’s request for a hearing were two printed form documents one indicating that petitioner was not a resident_of_the_united_states but rather was a resident of one of the republic sovereign states and the other demanding identification information of respondent’s representative who issued the notice_of_intent_to_levy as well as copies of his driver’s license social_security card and irs identification card the case was assigned to settlement officer bart hill of respondent’s appeals_office on date settlement officer hill sent petitioner a letter scheduling a telephone sec_6330 hearing with petitioner on date pincite p m central standard time the letter informed petitioner that the issues she raised are those that courts have determined are frivolous or appeals does not consider respondent advised petitioner she was not entitled to a face-to-face hearing as to the positions set forth in her request for a sec_6330 hearing because they were frivolous however she was advised that she would be allowed a face-to-face conference with respect to any nonfrivolous issue petitioner was informed that she had to set forth the nonfrivolous issue in writing or call settlement officer hill within days from the date of the letter to qualify for a face-to-face conference petitioner was also informed that if she wished to discuss collection alternatives to the intended levy such as an installment_agreement or an offer- in-compromise she had to submit certain documents to settlement officer hill such as form 433-a collection information statement for wage earners and self-employed individuals file as yet unfiled federal_income_tax returns for and and submit proof that all required estimated_tax payments had been fully paid finally petitioner was informed that she was not entitled to a sec_6330 hearing regarding the intended levy with respect to tax_year but that she could have a hearing equivalent to a sec_6330 hearing with respect to that matter petitioner faxed a 12-page response to settlement officer hill petitioner raised numerous frivolous arguments including that she was a resident of a state and not of the united_states and that the supreme court in 158_us_601 held that the income_tax was unconstitutional at trial petitioner disavowed all of the arguments set forth in her fax during the date telephone hearing petitioner continued to assert frivolous arguments she did not propose any collection alternatives ie an offer-in-compromise or an installment_agreement on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or in the notice_of_determination respondent sustained the proposed levy and rejected petitioner’s arguments an attachment to the notice_of_determination written by settlement officer hill noted that petitioner did not offer any collection alternatives that settlement officer hill reviewed the administrative file transcripts and verified that the requirements of all applicable law and administrative procedures were met and that the proposed levy action with respect to the collection of petitioner’s unpaid federal_income_tax for appropriately balanced the need for efficient collection of the taxes with the legitimate concerns of the taxpayer that the collection action be no more intrusive than necessary on date petitioner filed a petition in this court to review respondent’s intended collection action 1petitioner also requested the court to review respondent’s determination to proceed with collection of petitioner’s unpaid continued discussion a standard of review this case involves a review of respondent’s determination to proceed with collection of petitioner’s unpaid federal_income_tax penalties and interest for by way of levy sec_6330 hearings concerning levies are conducted in accordance with sec_6330 after the commissioner issues his notice_of_determination following an administrative hearing a taxpayer has the right to petition this court for judicial review of the commissioner’s determination sec_6330 our review of the commissioner’s determination is subject_to the provisions of sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability if he she received a notice_of_deficiency for the tax_year in question or otherwise had an opportunity to dispute the underlying tax_liability sec_6330 in such a case we review the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that i sec_1 continued federal income taxes for as set forth in respondent’s decision letter the court’s copy of respondent’s decision letter is undated by order dated date the court dismissed tax_year from consideration of this case and struck all references to that year from the petition unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 petitioner was issued a notice_of_deficiency for which she received she did not file a proper petition in this court and did not pay the required filing fee petitioner was given an opportunity to file a proper amended petition and pay the required filing fee but she failed to do so and her suit at docket no was dismissed petitioner is therefore not entitled to raise her underlying tax_liability for and we review respondent’s proposed collection action for abuse_of_discretion b petitioner’s request for a face-to-face sec_6330 hearing petitioner’s main argument is that her sec_6330 hearing was invalid and unlawful because it was held by way of a teleconference and not a face-to-face conference although a sec_6330 hearing may consist of a face-to- face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances see 115_tc_329 sec_301 d q a-d6 proced admin regs sec_6330 hearings have historically been informal 115_tc_35 we have held that it is not an abuse_of_discretion if an appeals officer denies a taxpayer’s request for a face-to-face sec_6330 hearing after determining that the hearing would not be productive because of the taxpayer’s frivolous or groundless arguments see summers v commissioner tcmemo_2006_219 ho v commissioner tcmemo_2006_41 moreover we have held it is not an abuse_of_discretion to proceed with collection where the taxpayer has not filed all required tax returns for prior years see summers v commissioner supra collier v commissioner tcmemo_2004_ the record demonstrates that a face-to-face conference would not have been productive petitioner’s meeting request contained only arguments challenging the legality of the tax law itself arguments that we have long considered frivolous respondent granted petitioner a telephone conference and informed her that she could still qualify for a face-to-face conference if she would first identify any relevant nonfrivolous matter she intended to discuss despite being given this second opportunity petitioner presented no such matter instead petitioner replied with arguments regarding how she was not subject_to federal_income_tax and that the income_tax was unconstitutional furthermore petitioner did not file her unfiled income_tax returns for under these circumstances it was not an abuse_of_discretion for settlement officer hill to conclude that a face-to-face meeting would not have been productive thus settlement officer hill was not required to offer petitioner a face-to-face conference see clark v commissioner tcmemo_2008_155 summers v commissioner supra see also 117_tc_183 on date nearly month after respondent issued the notice_of_determination petitioner wrote settlement officer hill stating if any of my correspondence contains frivolous arguments i now withdraw them petitioner submitted a new form to respondent and requested a face-to-face sec_6330 hearing petitioner maintains that on the basis of her submission of this second form respondent’s notice_of_determination is no longer material and or relevant consequently petitioner posits that the notice_of_determination dated date should be considered nullified she be given an opportunity for a face-to-face sec_6330 hearing and a new notice_of_determination should be issued petitioner cannot undo that which has occurred her position change assuming there truly is a position change is too late to alter the disposition of this case when making his determination respondent could only review the existing facts and those arguments advanced on the basis of petitioner’s submissions during the hearing provided by sec_6330 we hold that respondent did not abuse his discretion in refusing to offer petitioner a face-to-face hearing and sustaining the proposed levy collection c other matters petitioner raised petitioner argues that the tax_liability respondent determined for is grossly overstated and she requests that we redetermine the amount she owes we cannot accede to petitioner’s request see sec_6330 see also sego v commissioner t c pincite petitioner received a notice_of_deficiency for and she had an opportunity to contest respondent’s determination before this court petitioner failed to properly do so we have considered all of petitioner’s arguments and to the extent not discussed herein we find them to be groundless and or without merit to reflect the foregoing decision will be entered for respondent
